Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 1 of 8




                    EXHIBIT Q
Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 2 of 8
Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 3 of 8
Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 4 of 8
Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 5 of 8
Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 6 of 8
Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 7 of 8
Case 1:15-cv-07433-LAP Document 1198-16 Filed 01/27/21 Page 8 of 8
